Exhibit 10.3

 

 

    

LOGO [g725917page1.jpg]

                         CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY [***], HAS BEEN OMITTED BECAUSE HORIZON THERAPEUTICS PLC HAS
DETERMINED THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM TO HORIZON THERAPEUTICS PLC IF PUBLICLY DISCLOSED.    

CONFIDENTIAL

EXECUTION COPY

COMMERCIAL SUPPLY

AGREEMENT

BETWEEN

CMC BIOLOGICS A/S, dba AGC Biologics

and

HORIZON PHARMA IRELAND LIMITED

 

DISCLAIMER

THIS DOCUMENT IS FOR DISCUSSION PURPOSES ONLY. IT IS NOT INTENDED TO CONSTITUTE
ANY OFFER OR CREATE ANY LEGAL RELATIONS.

THE SUPPLY OF THIS DOCUMENT IN ELECTRONIC FORM IS STRICTLY ON THE UNDERSTANDING
THAT NO AMENDMENTS WILL BE MADE TO IT WHICH ARE NOT EXLICITLY DRAWN TO THE OTHER
PARTY’S ATTENTION EITHER BY MARKING THE CHANGES IN THE TEXT ITSELF OR OTHERWISE.

 

   COMMERCIAL SUPPLY AGREEMENT   

1



--------------------------------------------------------------------------------

LOGO [g725917page1.jpg]

CONFIDENTIAL

EXECUTION COPY

CONTENTS

 

CONTENTS

     2  

1.

  DEFINITIONS AND INTERPRETATION      4  

2.

  MANUFACTURING SUPPLY AND APPLICABLE STANDARDS      13  

3.

  CUSTOMER MATERIALS      15  

4.

  TIMELINE, SPECIFICATION AND PROJECT MANAGEMENT      16  

5.

  FORECASTS, ORDERS, MANUFACTURING CAPACITY AND SUPPLY FAILURE      18  

6.

  PACKAGING, DELIVERY, STORAGE AND EXAMINATION      24  

7.

  BATCH PRICE, PAYMENT TERMS AND MILESTONE PAYMENTS      27  

8.

  CUSTOMER AUDITS, REGULATORY INSPECTIONS & MATTERS      30  

9.

  WARRANTIES      32  

10.

  CONFIDENTIAL INFORMATION      34  

11.

  INTELLECTUAL PROPERTY      37   12.  

INDEMNITIES AND LIABILITY

     39  

13.

  PRODUCT RECALL      42  

14.

  TERM AND TERMINATION      43  

15.

  TECHNOLOGY TRANSFER      45  

16.

  FORCE MAJEURE      47  

17.

  APPLICABLE LAW, JURISDICTION AND DISPUTE RESOLUTION      47  

18.

  MISCELLANEOUS      48  

APPENDIX ONE

     53  

APPENDIX TWO

     54  

 

   COMMERCIAL SUPPLY AGREEMENT   

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

THIS COMMERCIAL SUPPLY AGREEMENT is made and effective as of February 14, 2018
(the “Effective Date”).

BETWEEN

 

(1)

CMC BIOLOGICS A/S, dba AGC Biologics, duly formed under the laws of Denmark and
having its principal place of business at Vandtaarnsvej 83B DK-2860 Soeborg,
Copenhagen, Denmark (hereinafter referred to as “AGC”); and,

 

(2)

HORIZON PHARMA IRELAND LIMITED, duly incorporated under the laws of Ireland and
having its principal place of business at Connaught House, 1st Floor, 1
Burlington Road, Dublin 4, Ireland (hereinafter referred to as “Customer”).

AGC and Customer may each be referred to herein as a “Party” and collectively as
the “Parties.”

RECITALS

 

(A)

Customer is engaged in the research, development, manufacture and sale of new
biologic products, including the product designated by Customer as teprotumumab
(“Product”);

 

(B)

In addition to development and scale-up activities, AGC also provides commercial
manufacturing activities for biological products to pharmaceutical and
biotechnology companies; and

 

(C)

Customer wishes to contract with AGC to provide the Services (as defined below)
for the commercial supply of Product; and

 

(D)

AGC is willing to provide the Services to the Customer on the terms and
conditions set out in this Agreement in exchange for the Batch Price which the
Customer agrees to pay.

 

   COMMERCIAL SUPPLY AGREEMENT   

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

NOW THEREFORE, THE PARTIES AGREE as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

  1.1

For the purposes of this Agreement, the terms defined in this clause shall have
the respective meanings set forth below:

 

“Affiliate”    any company, partnership or other entity which directly or
indirectly through one or more intermediaries controls or is controlled by, or
is under common control with a Party. Solely for the purpose of this definition,
“control” and its correlates means the direct or indirect beneficial ownership
of more than 50% of the voting share capital in such company, partnership or
entity or the legal power to control the general management and policies of such
company, partnership or entity; “AGC Confidential Information”    AGC’s SOPs and
non-public information relating to AGC Intellectual Property Rights; “AGC
Facility”    AGC’s manufacturing facility in Copenhagen, Denmark or another AGC
facility agreed on in writing by the Parties; “AGC Materials”    [***]; “AGC
Intellectual Property Rights”    All AGC Know-How and all Intellectual Property
owned or Controlled by AGC or its Affiliates during the Term, in each case that
is used in the Services or is otherwise reasonably useful or necessary for the
further processing, use, handling or sale of the Product; “AGC Know-How”    all
Information owned or Controlled by AGC or its Affiliates during the Term which
is not of general public knowledge; “Agreement”    this Agreement including all
Appendices attached hereto and any amendments to the foregoing made in
accordance with this Agreement; “Appendix” or “Appendices”    one or more of the
appendices to this Agreement;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Batch”    a specific quantity of BDS that is intended to be of uniform
character and quality and is produced during a single fermentation run (as
defined by the applicable batch records) using the Cell Line at a specified
fermenter scale; “Batch Price”    the price payable for each Batch (including
the purification, analytical and further processing steps applicable thereto) as
initially described in the Appendix Two and as may be amended by written
agreement between the Parties or by operation of Clause 7.2; “Binding Order”   
has the meaning set forth in Clause 5.8; “Bulk Drug Substance” or “BDS”    means
the Product in bulk, as expressed by the Cell Line and harvested and purified in
bulk from a fermentation run pursuant to the applicable Process;

“Business Day”

 

“Calendar Day”

 

“Calendar Quarter”

  

any day which is not a Saturday, a Sunday or a U.S. public holiday;

 

any day;

 

a 3-month period beginning on January 1, April 1, July 1, or October 1 of each
year;

“Campaign”    a series of Batches manufactured consecutively in accordance with
the Process; “Cell Line”    the mammalian cell line designated [***] which is
owned by Customer and provided to AGC or derived from a master cell bank of the
same strain as that provided by Customer to AGC and any progeny clone of the
foregoing cell line(s); “Certificate of Analysis” or “CoA”    a certificate of
analysis in the form attached as Exhibit A confirming that Product to which the
certificate relates meets the Specification and such other criteria as
identified on the certificate; “Certificate of Compliance” or “CoC”    a
certificate of compliance in the form attached as Exhibit B confirming that the
Product to which the certificate relates was manufactured and supplied in
compliance with cGMP and such other criteria as identified on the
certificate;    

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“cGMP”    Current Good Manufacturing Practices as promulgated under each of the
following as in effect on the Effective Date and as amended or revised after the
Effective Date: (a) the U.S. Food, Drug & Cosmetics Act (21 U.S.C. § 301 et
seq.) and related U.S. regulations, including 21 Code of Federal Regulations
(Chapters 210 and 211) and other FDA regulations, policies, or guidelines in
effect at a particular time for the manufacture, testing and quality control of
investigational drugs; (b) EudraLex Volume 4; (c) the ICH guide Q7 “ICH Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients;” and (d) any
other laws, regulations and statutes set forth by a Regulatory Authority
applicable to the manufacture and supply of Product and other Services provided
by AGC under this Agreement. “Change of Control”   

in relation to a body corporate, the occurrence of an event or circumstance
where a Person who is not presently able to do any of the following things
becomes able to do one of the following things (whether directly or indirectly
or through one or more intervening Persons):

 

(a) control the composition of more than one half of the body’s board of
directors;

 

(b) be in a position to cast, or control the casting of, more than one half of
the maximum number of votes that might be cast at a general meeting of the
members of the body; or

 

(c) hold or have a beneficial interest in more than one half of the issued share
capital of the body;

“Commercial Quality Agreement”    the agreement between the Parties defining the
quality responsibilities, including cGMP standards, regarding the performance of
the Services, as further described in Clause 2.3; “[***]”    [***] of an
experienced contract manufacturing organization engaged in the cGMP manufacture
of biological products that are similar to the Product; “Confidential
Information”   

means all Information owned or controlled by the Disclosing Party or its
Affiliates that is disclosed to or made available to Recipient Party relating to
this Agreement and includes:

 

(I)     Information disclosed in writing, orally or by any other means;

  

(II)    Information disclosed before, after or on the date of this Agreement;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  

(iii)    Information relating to the Disclosing Party’s operations, products,
processes, plans, intentions, market opportunities and business affairs, and any
new and novel combinations thereof and any marketing and business plans, any
financial (including pricing information) and personnel information relating to
a Party or its present or future products, sales, suppliers, customers,
employees, investors or business; and

 

(iv)   the terms of this Agreement, which shall be deemed to be the Confidential
Information of both Parties.

   the use of which is governed according to the provisions of Clause 10;

“Conforming Product”

   BDS produced under cGMP that meets the Specifications; “Controlled”   

with respect to any material, Information or Intellectual Property of a Party,
the possession or the ability by such Party to grant access, a license, or a
sublicense to such material, Information or Intellectual Property as provided
for herein without violating an agreement with a Third Party;

“Customer Intellectual Property Rights”   

All Customer Know-How and all Intellectual Property owned or Controlled by
Customer or its Affiliates during the Term, in each case covering any aspect of
the Services, Cell Line, BDS or materials, techniques or processes used in the
Services;

“Customer Know-How”   

all Information owned or Controlled by Customer or its Affiliates during the
Term which is not of general public knowledge;

“Customer Materials”    (a) Customer-Provided Materials, and (b) [***];
“Customer-Provided Materials”    the Cell Line, BI media and any other materials
described in Appendix 2 that will be supplied to AGC by or on behalf of
Customer, subject to Clause 3.4; “Defect” and “Defective”    have the meaning
set forth in Clause 6.12;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Defect Notice”    has the meaning set forth in Clause 6.12; “Deliverables”   
the data, results and materials generated from the performance of the Services
including Batch records, CoA, CoC, electronic files of IPC (in-process control)
and IPM (in-process monitoring) data, Drug History Records and Product. All
Deliverables will be deemed to be Customer’s Confidential Information, excluding
AGC Confidential Information; “Delivery” or “Delivered”    has the meaning set
forth in Clause 6.3; “Delivery Date”    the month determined in accordance with
Clause 5.6 for Delivery for the Product manufactured under a Purchase Order.
Where a Timeline has been amended in accordance with Clause 4.2 or 4.3, the
corresponding Delivery Date shall be commensurately amended; “Drug History
Record”    all lot disposition documentation relevant to a cGMP Batch to be
provided to Customer with the Product from that cGMP Batch, including but not
limited to manufacturing Batch records, Certificates of Compliance and
Certificates of Analysis; “Effective Date”    as set forth in the first
paragraph of this Agreement; “EMA”    European Medicines Agency; “Exceptional
Batches”    has the meaning in Clause 5.7; “FDA”    means the United States Food
and Drug Administration, or its successor agency; “Firm Order”    has the
meaning set out in Clause 5.3.1; “Forecast”    has the meaning set out in Clause
5.1; “Fundamental Change”    means a Change of Control, merger, acquisition or
change of management of AGC; “Group”    in respect of the relevant Party, its
Affiliates and holding companies and the Affiliates of those holding companies;

 

   COMMERCIAL SUPPLY AGREEMENT   

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Information”    techniques, data, discoveries, inventions, practices, methods,
information, knowledge, know-how, test data (including pharmacological,
toxicological and clinical test data), analytical and quality control data,
regulatory submissions and approvals, production information, expertise,
methodologies, drawings, specifications, designs and trade secrets; “Initial
Commitment Term”    The term commencing on the Effective Date and ending on the
seventh (7th) anniversary thereof; “Intellectual Property”    all intellectual
property rights, including, without limitation, patents, supplementary
protection certificates, petty patents, utility models, trademarks, database
rights, rights in designs, copyrights (whether or not any of these are
registered or capable of being registered) and including all applications and
the right to apply for registered protection of the foregoing and all rights in
Information, and all rights and forms of protection of a similar nature or
having equivalent or similar effect to any of these which may subsist anywhere
in the world, in each case for their full term and together with any renewals or
extensions; “Joint Steering Committee”    has the meaning set forth in Clause
4.7; “Minimum Volumes”    the minimum number of Batches that must be ordered per
Calendar Year by Customer as stipulated in Clause 5.3.5; “Non-Fault Delays”   
has the meaning set forth in Clause 4.1; “Person(s)”    any individual,
partnership, joint venture, limited liability company, corporation, firm, trust,
association, unincorporated organization, governmental authority or agency, or
any other entity not specifically listed herein; “Process”    the method for
manufacture, harvesting and purification of the Product as defined in Customer
approved manufacture batch records; “Product”    Customer’s biologic product
which is a recombinant human anti-human insulin-like growth factor-l receptor
monoclonal antibody, known as teprotumumab; “Project Manager”    has the meaning
set forth in Clause 4.7;

 

   COMMERCIAL SUPPLY AGREEMENT   

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Project Team”    has the meaning set forth in Clause 4.8; “Raw Materials”   
media, resins, catalysts, solvents, filters, membranes, disposable analytical
test kits, disposable bags, and other items consumed for the manufacture of
Products in accordance with this Agreement; “Recall”    any action to withdraw
from supply or distribution or to recover title to or possession of quantities
of Product sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Product from the market or correction) or the detention
or destruction of any Product by any Regulatory Authorities; “Regulatory
Authority”    any regulatory authority involved in regulating any aspect of the
conduct, development, manufacture, market approval, sale, distribution,
packaging or use of the Services or the Deliverables, including, without
limitation, the FDA and the EMA. “Regulatory Authority” also includes any
non-governmental group licensed by an entity described in the preceding sentence
to perform inspections, audits and/or reviews. “Regulatory Obligations”    those
laws and regulatory requirements in [***] and any other jurisdiction agreed in
writing by the Parties in accordance with Section 2.1.3, in each case applicable
to the manufacture of cGMP Product for human use; “Second Source”    any Third
Party that is able to supply or procure the supply of Product or a product that
is similar or equivalent to the Product; “Semi-Binding Order”    has the meaning
set forth in Clause 5.3.3; “Services”    the manufacturing services to be
conducted by AGC as described in this Agreement and the Commercial Quality
Agreement; “Shipping Guidelines”    the storage and transport guidelines for the
Product that are determined by mutual written agreement of the Parties; “Slot”
   the period of time AGC’s cGMP manufacturing suite is reserved in preparation
for and the manufacture of a Batch;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Specification”    the specification for the Product as defined in Appendix One
or as may otherwise be agreed between the Parties in writing or modified in
accordance with Clause 4.5. The Specification includes (i) specifications for
BDS and Raw Materials, (ii) manufacturing, testing and packaging instructions
and specifications for Product in accordance with the Process, (iii) storage and
shipping requirements, and (iv) any other technical information necessary to
manufacture a Batch; “Standard Operating Procedures” or “SOPs”    the standard
operating procedures of AGC which define AGC’s methods of performing activities
applicable to the Services; “Storage Cost”    has the meaning set forth in
Clause 7.7; “Supply Failure”   

AGC’s failure, during any consecutive [***] month period, to Deliver at least
the percentage set forth below (the “Designated Percentage”) of the quantities
of Conforming Product specified in Purchase Orders that have been submitted by
Customer in accordance with its firm Forecast in accordance with the Delivery
Date. Notwithstanding the foregoing, [***].

 

The Designated Percentage shall be: (a) where the Firm Order is [***], and
(b) where the Firm Order is [***].

“Term”    has the meaning set forth in Clause 14.1; “Testing Laboratories”   
any Third Party approved in writing by Customer and instructed by AGC to carry
out tests on the Cell Line, Customer Materials, BDS or Product pursuant to the
performance or conformance of the Services with a Specification; “Timeline”   
collectively and individually, the timeline for AGC’s manufacture and Delivery
of Product in accordance with the Forecast and each Delivery Date, and as may be
amended in accordance with Clause 4.2 and 4.3; and “Third Party”    means a
Person other than the Parties and their respective Affiliates.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.2

Additional Definitions. Each of the following definitions is set forth in the
clause of this Agreement indicated below:

 

Definition:

   Clause:  

Background Technology

     11.1  

Binding Order

     5.8  

AGC IPR

     11.4  

Customer Agreement IPR

     11.3  

Customer-Specific Infringement

     9.2.4  

Joint IPR

     11.5  

Lower Limit

     4.6  

Indemnitee

     12.3  

Indemnitor

     12.3.1  

Producer Price Index

     7.2  

Purchase Order

     5.6  

Representatives

     4.8  

Reserve Payment

     7.1  

Target Yield

     4.6  

Yield

     4.6  

 

  1.3

In this Agreement (except where the context otherwise requires):

 

  1.3.1

any reference to a recital, clause or appendix is to the relevant recital,
clause or appendix of or to this Agreement and any reference to a sub-clause or
paragraph is to the relevant sub-clause or paragraph of the clause or appendix
in which it appears;

 

  1.3.2

the table of contents and clause headings are included for convenience only and
shall not affect the interpretation of this Agreement;

 

   COMMERCIAL SUPPLY AGREEMENT   

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.3.3

use of the singular includes the plural and vice versa and use of any gender
includes the other genders;

 

  1.3.4

a reference to a “Party” is a reference to a party to this Agreement and a
reference to a “Party” includes a reference to that Party’s successors in title,
permitted assignees and transferees (if any);

 

  1.3.5

“will”, “shall” and “must” are synonyms;

 

  1.3.6

“or” is used in the conjunctive (i.e., as “and/or”);

 

  1.3.7

“days”, if not otherwise specified, means Calendar Days;

 

  1.3.8

a reference to “writing” does not include email; and

 

  1.3.9

any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms.

 

  1.4

The Appendices form an integral part of this Agreement and shall have effect as
if set out in full in the body of this Agreement and any reference to this
Agreement includes the Appendices hereto.

 

  1.5

Where there is any inconsistency between the Appendices and the main body of
this Agreement, the conflicting terms of the main body of this Agreement shall,
unless expressly specified to the contrary, prevail.

 

2.

MANUFACTURING SUPPLY AND APPLICABLE STANDARDS

 

  2.1

During the Term:

2.1.1 AGC shall use [***] to manufacture Product in the quantity of Batches that
are the subject of a Firm Order pursuant to the forecast mechanism set out in
Clause 5 and in accordance with the terms and requirements set out in this
Agreement. Customer shall purchase from AGC the Product in the quantity of
Batches in accordance with the terms of this Agreement.

2.1.2 Notwithstanding the foregoing, and without reference to [***], AGC will
manufacture and supply the Product hereunder in accordance with the
Specification, cGMP and the Regulatory Obligations.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  2.1.3

If Customer wishes to extend the scope of the Regulatory Obligations to cover
jurisdictions beyond [***], the Parties will discuss in good faith an amendment
to this Agreement to do so. If the Parties do not execute such an amendment on
mutually agreeable terms within [***] days of Customer’s written request to do
so, then Customer will have the right to have its requirements of BDS and
Product solely for such jurisdiction manufactured by a Third Party, or to do so
itself or through an Affiliate, notwithstanding any other provision of this
Agreement.

 

  2.2

Where applicable, AGC will comply with the obligatory requirements stipulated in
the International Conference on Harmonisation guidelines on quality.

 

  2.3

AGC and Customer’s Affiliate Horizon Pharma Tepro, Inc. (“Horizon Tepro”) have
entered into that certain quality agreement dated October 10, 2017. Promptly
following the Effective Date, but in any event within [***] days following the
Effective Date unless mutually extended by the Parties, AGC and Horizon Tepro
shall execute an amendment to such quality agreement in order to assign such
quality agreement from Horizon Tepro to Customer and to address the manufacture
of Product under this Agreement. Upon the execution of such amendment, such
quality agreement shall be deemed to be the Commercial Quality Agreement. AGC
will comply with quality standards as agreed to in the Commercial Quality
Agreement. Any material breach of the Commercial Quality Agreement related to a
quality matter will be deemed to be a material breach of this Agreement.

 

  2.4

AGC shall retain and store samples of all cGMP Product released by AGC’s quality
department with a Certificate of Analysis under this Agreement for such period
as may be required by applicable Regulatory Obligations, which in the absence of
a definitive time period shall be [***] years from the date of release or
Delivery. If the Parties agree, AGC shall retain such samples for a longer
period at the Customer’s cost. AGC will notify Customer in writing before
disposing of any such samples and Customer will have the right to have such
samples delivered to Customer or its designee at Customer’s expense.

Third Party Testing Laboratories

 

  2.5

AGC may subcontract

 

  2.5.1

to its Affiliates, any part of the Services (provided that the Affiliates may
not further subcontract those parts of the Services), with the prior written
consent of Customer (such consent not to be unreasonably withheld, delayed or
conditioned);

 

  2.5.2

to Testing Laboratories which the Customer has approved in writing, Services
identified in the applicable Appendix as Services which AGC may subcontract to
such Testing Laboratory(ies);

 

  2.5.3

to any other Third Party, any part(s) of the Services with the prior written
consent of Customer (such consent not to be unreasonably withheld, delayed or
conditioned).

AGC shall remain directly and fully responsible to Customer for the activities
of the Person to which it subcontracts any of the Services.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Totality of Services

 

  2.6

The Services described in this Agreement, subject to any written agreement or
amendment to the contrary, are the only services to be performed by AGC
hereunder. Due to the nature of the Services, changes to the Services may be
necessary. Customer acknowledges this potential necessity and recognizes that
any changes to Services may change the price for such Services.

 

  2.7

If additional Services or a change to the Services is necessary, then the
Parties shall promptly meet in good faith to negotiate with respect to any such
changes as may be necessary. Any such changes do not become effective until set
forth in an amendment to this Agreement or other written agreement signed by an
authorized representative of each Party.

 

3.

CUSTOMER MATERIALS; AGC MATERIALS

 

  3.1

All Raw Materials purchased by AGC for the Services will be the property of the
Customer and deemed Customer Materials. Customer hereby grants to AGC a security
interest in all Raw Materials to secure the payment of any and all amounts due
to AGC therefor.

 

  3.2

AGC will test, use, handle, store, transport, package and dispose of all
Customer Materials in accordance with all applicable laws and regulations, the
applicable Materials Safety Data Sheet, the Commercial Quality Agreement, master
Batch record and other applicable documentation, its applicable standard
operating procedures (including, without limitation those relating to cleaning
and sterilization) and industry standards applicable to the contract manufacture
of biologics. AGC shall qualify, oversee and audit its suppliers of the Customer
Materials and the AGC Materials in accordance with applicable cGMP requirements.
The Parties agree to jointly work together to perform risk management analyses
of vendors of the Customer Materials and Raw Materials, which shall include an
assessment of the risks of interruption of supply from each such vendor over the
[***] year period covered by the Binding Orders. If either Party determines that
there is a reasonable likelihood that there may be an interruption in supply
from any such vendor or with respect to any Customer Material or Raw Material it
shall notify the Customer in writing and the Parties shall discuss in good faith
risk mitigation strategies, which may include the payment by Customer of a
reasonable stocking fee for the materials at issue.

 

  3.3

As between the Parties, AGC shall be solely responsible for the procurement and
performance of the AGC Materials.

 

  3.4

If, following the Effective Date, the Parties through the change control
procedures set forth in the Commercial Quality Agreement agree to changes in the
Customer Materials (whether initiated by Customer or required by a Regulatory
Authority), and [***].

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.

TIMELINE, SPECIFICATION AND PROJECT MANAGEMENT

Timeline

 

  4.1

AGC shall use its [***] to maintain the Timeline for each Batch. Notwithstanding
that obligation, the Parties acknowledge and agree that the Timeline for a Batch
may be varied as agreed by AGC and Customer in writing in order to accommodate
delays or changes caused by or contributed to by (i) actions or omissions of the
Customer (or its agents); and/or (ii) additional activities added to the
Services; and/or (iii) force majeure events or other circumstances beyond AGC’s
reasonable control (“Non-Fault Delays”).

 

  4.2

In the event of any Non-Fault Delays described in Clause 4.1(i) or (ii), AGC
shall update the Timeline for the applicable Batches as agreed in writing with
the Customer and shall endeavor in good faith to keep the revised Timeline as
close as possible to the Timeline in its form as it existed immediately prior to
the Non-Fault Delays.

 

  4.3

Notwithstanding Clause 18.4, the Timeline (for one or more Batches, or
prospectively for all future Batches) may be amended by agreement between AGC
and Customer provided that the revised Timeline is set out and agreed in writing
by the Project Team.

 

  4.4

Where the Timeline has been amended in accordance with this Clause 4, it shall
be automatically binding upon the Parties. AGC shall keep Customer updated as to
its conformance with the Timeline for Batches then in production on a reasonable
frequency. Customer may at any time on a reasonable basis request an update on
performance of the Services against the current Timeline.

Specification & Quantities

 

  4.5

The Parties agree that the Specification may be modified and updated by the
Parties if agreed to by the Project Team in writing and signed by an authorized
representative of each Party. Each Party shall consider any proposed
modifications to the Specification, including those that may be requested by a
Regulatory Authority, in good faith. For the avoidance of doubt, where the
Parties cannot agree to modify, amend or update the Specification, the previous
Specification as agreed to by the Parties shall apply.

 

  4.6

For clarity the Parties acknowledge that all quantities of BDS derived from a
Batch [***]. Notwithstanding the foregoing, [***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***].

Project Manager, Joint Steering Committee and Project Team

 

  4.7

Each Party shall, within [***] days of the Effective Date, appoint an individual
as a project leader (“Project Manager”) who shall be responsible for leading and
coordinating the day to day operation of the Services. In addition, within [***]
days of the Effective Date, each Party shall select two of their senior
technical staff, one of whom (for each Party) may be a Project Manager, to form
the steering committee who shall have responsibility for providing leadership
and strategic oversight of the Services governed by this Agreement (“Joint
Steering Committee”).

 

  4.8

Separate from the Joint Steering Committee, the Parties shall form the “Project
Team” that will be responsible for the day to day performance of the Services
including planning, executing and discussing issues regarding the Forecasts, the
Timeline, the Services and communicating between the Parties. Any disputes or
issues that cannot be readily resolved by the Project Team shall be referred to
the Joint Steering Committee for resolution. Each Party shall notify the other
in writing of its representatives to the Project Team (“Representatives”), as
may be changed from time to time.

 

  4.9

Each Party’s Project Manager shall, subject to the oversight of the Joint
Steering Committee, (i) manage the relationship between the Parties,
(ii) oversee the performance of the Services and the activities of the Project
Team, (iii) undertake actions delegated to them by the Joint Steering Committee
and (iv) be the principal point of contact for the Services. The Project
Managers shall meet upon reasonable request either in person or by telephone or
video conference and each Party shall bear its own costs for attending such
meetings.

 

  4.10

The Joint Steering Committee shall be responsible for (i) making decisions
regarding issues outside the scope of the Project Team or Project Managers
directly relating to the manufacture and supply of Product hereunder,
(ii) reviewing the decisions of the Project Team and/or Project Managers,
(iii) providing a forum for the Parties to exchange information and coordinate
their respective activities regarding the Services, (iv) providing a forum to
discuss any technical difficulties or changes to Services or Batch Price
triggered by a change to the Services or in accordance with Clause 7.3 as well
as attempting in good faith to resolve any disputes or disagreements within the
scope of its authority before escalation to the dispute resolution provided for
in Clause 17, and (v) ensure that intent of this Agreement is maintained
throughout the Term The Joint Steering Committee shall meet on a reasonably
regular basis during the Term.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.11

At regular intervals the Representatives shall schedule Project Team meetings
for the purpose of overcoming any issues with Forecasts, delivery of Product or
the performance of all other aspects of the Services and providing an initial
forum for discussing and resolving any difficulties or hurdles encountered in
the performance of the Services. Such meetings shall be conducted by telephone
conference or, if necessary, by face-to-face meetings at an agreed frequency
unless particular difficulties arise which dictate the need for more frequent
meetings. Each Party shall be responsible for their own costs in attending and
conducting the Project Team meetings.

 

  4.12

Should either Party become aware or conclude that it is reasonably likely that
AGC will be unable to meet the Timeline or Delivery Dates for one or more
Batches of Product in accordance with Firm Orders resulting in a halting or
delay in the manufacture of the Product, then it shall promptly notify the other
Party. AGC shall as soon as reasonably practicable notify Customer of the
circumstances of such delay and explain what efforts AGC is taking to address
such delay, and the Parties shall discuss in good faith through the Project Team
what steps may be taken to mitigate such delay.

 

  4.13

Any decision by the Project Team, the Project Managers or Joint Steering
Committee which has the effect of amending the Services in any way must, before
it becomes binding, be recorded in writing and signed by both Parties in
accordance with Clause 18.4.

 

  4.14

In any decision to be made by the Project Team, the Project Managers or the
Joint Steering Committee, each Party shall have one vote, irrespective of the
number of its representatives participating.

 

  4.15

The Project Team, Project Managers and Joint Steering Committee shall have no
authority to amend this Agreement, determine compliance with any provision of
this Agreement, or waive any right or obligation under this Agreement.

 

5.

FORECASTS, ORDERS, MANUFACTURING CAPACITY AND FAILURE TO SUPPLY

Forecasts

 

  5.1

Commencing on the Effective Date, and thereafter at the beginning of each
subsequent Calendar Quarter, Customer shall, subject to the provisions of this
clause, deliver to AGC a rolling [***] month forecast of Customer’s requirements
for Product for the following [***] months (“Forecast”), subject to Clause
2.1.3.

 

  5.2

Each Forecast shall set out the number of Batches of Product required by
Customer during each Calendar Quarter covered by the Forecast together with the
requested delivery dates for Product in each Calendar Quarter covered by the
Forecast. In preparing a Forecast Customer shall:

 

  5.2.1

Attempt to aggregate the number of Batches required throughout the period
covered by the Forecast into contiguous Campaigns; and

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  5.2.2

shall use reasonable efforts to provide a Forecast that accurately reflects its
good faith anticipated requirements for the period covered by the Forecast,
subject to Clause 2.1.3.

 

  5.3

In respect of each Forecast:

 

  5.3.1

the first [***] Calendar Quarter periods covered by the Forecast shall be a
definitive and binding order on Customer (a “Firm Order”);

 

  5.3.2

the [***] Calendar Quarter periods covered by the Forecast shall be [***]%
binding on Customer;

 

  5.3.3

the [***] Calendar Quarter periods covered by the Forecast shall be [***]%
binding on Customer (the order referred to in Clause 5.3.2 and this Clause
5.3.3, a “Semi Binding Order”);

 

  5.3.4

the [***] Calendar Quarter periods covered by the Forecast shall not be binding
on Customer; and serves only as information to AGC for capacity planning
purposes.

 

  5.3.5

Until the [***], Customer shall order at a minimum [***] Batches per Calendar
Year. Thereafter, Customer shall order a minimum of [***] Batches per Calendar
Year. Such batches may be ordered as a campaigns or as single Batches. This
minimum may be increased or decreased (but never below [***] Batches following
the [***]) from time to time by written agreement of the Parties. Once a [***]L
Batch has been [***], the Parties shall engage in good faith discussions and
agree upon a reasonable new minimum. The Parties understand and agree that
Customer is liable for the Minimum Volume of Batches required to be ordered for
each Calendar Year during the Term of this Agreement at the then-current Batch
Price, subject to Clauses 5.8 and 6.16. Notwithstanding the foregoing, the
Parties agree that the Minimum Volume for [***] shall be satisfied by the [***]
Batches that Customer ordered for Delivery during [***] under the Development
and Manufacturing Services Agreement dated as of June 10, 2015 (the “MSA”). Such
[***] Batches shall be paid for in accordance with the MSA and the applicable
Work Statement(s) (as defined therein), notwithstanding Appendix Two.

AGC shall reserve a minimum of [***] Slots per Calendar Year for Customer, but
Customer shall be entitled to reserve additional slots that AGC may have
available or upon [***] months’ written notice. The Parties shall discuss in
good faith increasing such minimum reservation as needed.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  5.4

The Forecasts are intended to provide AGC with clarity as to the Customer’s
requirements for Product. Forecasts shall be provided by Customer on a rolling
quarterly basis as provided above and each subsequent Forecast shall reflect the
previous relevant Forecasts provided by Customer such that:

 

  5.4.1

the quantity of Product set out in the [***] Calendar Quarter of the immediately
preceding Forecast shall, in the next Forecast, become the [***] Calendar
Quarters of the Firm Order without any variation (other than with AGC’s prior
written consent);

 

  5.4.2

the quantity of Product set out in the [***] Calendar Quarter of the immediately
preceding Forecast shall, in the next Forecast, become the [***] Calendar
Quarter in the next Forecast and a Firm Order but may be varied by Customer by a
maximum of [***]% in whole Batches or [***] Batch, whichever is the greater;

 

  5.4.3

the quantity of Product set out in the [***] Calendar Quarter of the immediately
preceding Forecast shall, in the next Forecast, become the [***] Calendar
Quarters and Semi Binding Orders and may be varied by a maximum of [***]% in
whole Batches or [***] Batches whichever is the greater; and

 

  5.4.4

Customer shall provide a new projection for the [***] Calendar Quarters in
accordance with the principles set out in Clause 5.3.

 

  5.5

If Customer fails to submit a Forecast in accordance with the preceding
provisions of this Clause 5, then a Forecast shall automatically be deemed to be
served under this clause by Customer where:

 

  5.5.1

the first [***] Calendar Quarters of such new Forecast shall be identical to the
[***] Calendar Quarters of the immediately preceding Forecast; and

 

  5.5.2

the [***] Calendar Quarter of the new Forecast shall be identical in terms of
the quantity of Batches identified in the [***] Calendar Quarter of the
immediately preceding Forecast; and

 

  5.5.3

the preferred delivery dates for the [***] Calendar Quarter of the new deemed
Forecast shall be the preferred delivery dates set out for the [***] Calendar
Quarter of the immediately preceding Forecast, with each extended by a [***]
month period.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Orders

 

  5.6

Customer shall provide a written or electronic purchase orders (each, a
“Purchase Order”) for each Firm Order in conformance with the relevant Forecast
within [***] days of the updated Forecast. Each Purchase Order shall include a
requested [***], which may be changed by AGC +/- by [***] days. AGC shall
provide written confirmation of such [***] to Customer within [***] days of
receipt of the Purchase Order, and such confirmed [***] +/- [***] days shall
thereafter be the Delivery Date. Each Purchase Order shall be in a form
reasonably acceptable to AGC and Customer. No terms contained in any Purchase
Order, order acknowledgment or similar document shall be construed to amend or
modify the terms of this Agreement and in the event of any conflict, this
Agreement shall prevail and control, unless the Parties otherwise expressly
agree in writing by making reference to both this Agreement and the alternative
terms.

 

  5.7

Notwithstanding the limits on ordering under a Forecast, AGC may, in response to
Customer’s written request, elect to manufacture additional Batches of Product
in a Calendar Quarter beyond the quantity allocated in a Firm Order for that
same Calendar Quarter (“Exceptional Batches”). AGC’s obligation to manufacture
Exceptional Batches shall only arise upon AGC’s written acceptance whereby the
Exceptional Batches accepted by AGC shall be deemed part of the Firm Order(s)
for the relevant Calendar Quarter(s). AGC shall use [***] to accept Customer’s
orders for Exceptional Batches.

 

  5.8

All quantities of Batches that are the subject of a Firm Order or the binding
portion of a Semi-Binding Order (collectively, a “Binding Order”) shall be
binding upon Customer and may not be delayed or cancelled by Customer, except
pursuant to Clause 5.12.

 

  5.8.1

Should Customer [***], then Customer shall [***], provided that commencing as of
[***]. AGC shall be entitled to invoice in [***], and Customer shall pay such
invoice in accordance with the provisions of Clause 7.

 

  5.8.2

Should Customer [***], then Customer shall [***], provided that commencing as of
[***]. AGC shall be entitled to invoice [***], and Customer shall pay such
invoice in accordance with the provisions of Clause 7.

 

  5.8.3

Customer’s payments under this Section 5.8 shall be AGC’s sole remedy for any
cancellation of any portion of a Binding Order.

 

  5.9

AGC shall be obliged to manufacture the quantity of Batches identified in a
Binding Order and shall use its [***] to meet the Timeline for Delivery of those
Batches in accordance with Clause 2.1.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  5.10

AGC shall use the Forecasts to plan for and, as appropriate, reserve Slots in
its cGMP manufacturing suite for those Batches to be manufactured under a
Binding Order to meet the applicable Delivery Dates according to the
then-current Timeline. Upon the reasonable request of AGC, the Parties shall
cooperate to seek an agreement in good faith to vary or amend any part of a
Forecast (including the Firm Orders, Semi Binding Orders, Timeline and Delivery
Date) to accommodate lead times.

 

  5.11

Where the Timeline for one or more Batches is amended and such amendment effects
the scheduled Slot(s) for those Batches which are the subject of a Binding
Order, AGC shall update its manufacturing schedule and reserve a new Slot for
each affected Batch which, subject to reserved slots under AGC’s existing
manufacturing schedule for its whole facility, shall be reserved as near in time
to the existing vacated Slots as AGC’s then current schedule will permit.

Supply Failure

 

  5.12

If a Supply Failure occurs, the following shall apply, without limiting
Customer’s other rights under this Agreement:

 

  5.12.1

provided that such Supply Failure is not due to AGC’s negligence, willful
misconduct or breach of this Agreement, AGC and Customer shall work
collaboratively to discuss and find ways to promptly overcome the Supply Failure
and re-establish supply of Product as soon as practicable;

 

  5.12.2

Customer shall have the right to cancel any unfilled Purchase Orders and to
engage another manufacturer for its BDS and Product requirements. Customer will
be entitled to a technology transfer to a Second Source in accordance with
Clause 15.

 

  5.12.3

Customer shall have the right to use its Second Source to manufacture all or
part of its requirements, and will not be subject to the limit set forth in
Clause 5.14 while a Supply Failure is ongoing. The number of Batches
manufactured by such Second Source shall commensurately reduce the Minimum
Volume for the current and subsequent Calendar Years. A Supply Failure shall be
deemed to be ongoing until such time as AGC can demonstrate to Customer’s
reasonable satisfaction that AGC will be able to manufacture and Deliver
Conforming Product in accordance with the then-current Timeline.

 

  5.12.4

If a Supply Failure results from AGC’s negligence, intentional misconduct or
breach of this Agreement or the Commercial Quality Agreement [***], then
Customer shall not be liable for any portion of any Binding Order which AGC
could not deliver, the Minimum Volume commitment shall not apply and AGC shall
promptly reimburse Customer for any advance amounts paid by Customer in
connection with such Batches. If a Supply Failure results from Customer’s
negligence, intentional misconduct or breach of this Agreement or the Commercial

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  Quality Agreement [***] (and is not attributable to any failure to comply with
cGMP by AGC), then Customer shall be liable for any portion of any Binding Order
which AGC could not deliver due to such Supply Failure (provided that any
cancelled Batches shall be subject to Clause 5.8) and the Minimum Volume
commitment shall continue to apply. If a Supply Failure does not result from
either Party’s negligence, intentional misconduct or breach or this Agreement or
the Commercial Quality Agreement, and [***], or either Party disputes in good
faith the cause of the Supply Failure, then the Parties shall negotiate in good
faith an equitable allocation of costs for the Batches affected by such Supply
Failure, including any Purchase Orders cancelled by Customer in accordance with
Section 5.12.2.

 

  5.12.5

AGC shall use reasonable efforts to sell to another customer capacity not
previously reserved by that other customer at the time of the Supply Failure,
filling any Slot that would have been used by Customer had the Supply Failure
not occurred. If AGC fills such Slot, then AGC shall reduce Customer’s liability
for such Slot by a sum equal to the fee paid or owed by the other customer.

 

  5.12.6

If and when AGC is able to demonstrate to Customer’s reasonable satisfaction
that it can resume supply after a Supply Failure, Customer shall resume
manufacturing with AGC and cease its own or third party manufacturing of Product
to meet Minimum Volumes, subject to Customer’s rights under Clause 5.14.

 

  5.13

AGC will not be deemed to be in breach of the Agreement solely because of the
occurrence of a Supply Failure, provided that AGC is not in material breach of
any other provision of the Agreement and is continuing to use [***] to remedy
the Supply Failure. Notwithstanding the foregoing, if AGC is unable to remedy a
Supply Failure within [***] months following the commencement of such Supply
Failure despite using [***], then either Party shall have the right to terminate
this Agreement upon [***] days prior notice.

Second Source

 

  5.14

Customer shall have the right, at any time during the Term, to establish a
Second Source in order to ensure consistency of Product supply, provided that in
no event shall AGC supply less than [***]% of Customer’s requirements for BDS
except as provided in Clauses 2.1.3 and 5.12. AGC shall provide a technology
transfer to such Second Source and Customer will be entitled to a technology
transfer to a Second Source in accordance with Clause 15.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.

PACKAGING, DELIVERY, STORAGE AND EXAMINATION

Packaging

 

  6.1

All Cell Lines, Product and perishable Deliverables to be Delivered shall be
packaged by AGC in accordance with its applicable packaging SOPs and Regulatory
Obligations. AGC will accommodate reasonable Customer specific packaging
requests.

Delivery

 

  6.2

AGC shall provide Customer with advance notice of each anticipated date of
Delivery and, in any event, shall provide at least [***] Business Days advance
notice of each date AGC is to Deliver Product to Customer or Customer’s shipping
company.

 

  6.3

Except as set out in Clause 6.5 or in the Specifications, the Product that AGC
manufactures pursuant to this Agreement shall be [***]. The Product will be
deemed to have been delivered upon the date Product is [***] (“Deliver”,
“Delivery” or “Delivered”). Collection may be arranged at any time during normal
business hours on Business Days or such other time as may be agreed by the
Parties.

 

  6.4

[***] shall not be responsible for or have an obligation to [***] pursuant to
this Agreement.

 

  6.5

AGC shall deliver data, results, Batch records, CoA, CoC, IPC (in-process
control) and IPM (in-process monitoring) data in form of electronic files (e.g.
excel files), and Drug History Records to Customer or its designee by mail or
electronic mail.

Release For Further Processing

 

  6.6

Subject to Regulatory Obligations and cGMP, Customer may, by written notice,
request that AGC Deliver Product to Customer prior to AGC issuing a Certificate
of Analysis for such Product (“Release For Further Processing”). Any Product
that is the subject of Release For Further Processing shall, until the
applicable Certificate of Analysis is issued by AGC:

 

  6.6.1

not be administered to any human;

 

  6.6.2

be handled by Customer with reasonable care and attention and treated with
caution as if it were an unknown substance;

 

  6.6.3

be accepted at Customer’s sole risk and liability and AGC shall not be liable
for any loss or damage caused by Product which is the subject of Release For
Further Processing other than for death or personal injury caused by AGC’s
negligence, gross negligence or intentional misconduct.

Title and Risk

 

  6.7

Title and risk in the Deliverables shall pass to Customer on Delivery.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Storage and Transport

 

  6.8

Where Customer elects to have a shipping company or other agent (“Shipping
Company”) collect and transport the Product upon Delivery, Customer shall, prior
to the collection of the Product, inform AGC of its designated Shipping Company.
Customer shall coordinate with such Shipping Company for the shipment of the
Product and AGC shall not be responsible for any shipping costs of the Shipping
Company.

 

  6.9

If Customer or Customer’s Shipping Company is unable to collect a Product
scheduled to be picked up at the time of Delivery, AGC shall, upon the
Customer’s request, store at its facility any such Product for a period of [***]
Business Days after Delivery on behalf of Customer (the “Initial Storage
Period”). Storage of Product at AGC’s premises after the Initial Storage Period
shall be at Customer’s sole risk and liability except that AGC shall be
responsible for damage to such Product to the extent any damage is caused during
such storage by an act of AGC’s [***]. If Product has not been collected by
Customer or Customer’s Shipping Company by the end of the Initial Storage
Period, AGC shall notify Customer in writing of the outstanding collection. AGC
shall be entitled, commencing [***] Business Days after Customer’s receipt of
such notice, to charge Customer $[***] per week per Batch for the continued
storage of such Deliverable, unless the Parties have previously negotiated for
longer term storage.

 

  6.10

Customer may, prior to Delivery, request that AGC arranges for storage of
Product prior to the Product being transported to a location specified by
Customer (“Alternative Site”) subsequent to its Delivery. Where AGC agrees to
such a request:

 

  6.10.1

Customer shall provide AGC with [***] the Alternative Site;

 

  6.10.2

storage organized by AGC shall be at AGC’s sole cost, risk and liability; and

 

  6.10.3

AGC shall, in the Customer’s name and at the Customer’s cost, insure the Product
until such time as they are transported to the Alternative Site.

 

  6.11

If Customer shall or intends to examine or test the Product and wishes to
reserve its right to make a claim against AGC under this Article 6 in respect of
a Defect in such Product, Customer undertakes to ensure that such Product since
collection from AGC’s Facility or transport to the Alternative Site has been
stored and transported in accordance with the applicable Shipping Guidelines.
Failure by Customer to comply with such Shipping Guidelines in a manner that
could reasonably cause or contribute the occurrence of such Defect before or
after serving a Defect Notice (as defined below) will invalidate Customer’s
right to make any claim under this Agreement in respect of such Product.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Examination of Deliverables for Defects etc.

 

  6.12

Following their Delivery, Customer shall promptly examine and test the
Deliverables for any defect or non-conformity, including in the case of Product
or BDS non-conformity with the Specifications and cGMP standards which
Deliverables are specified to meet (a “Defect”, with such Product or BDS being
“Defective”). Where any alleged Defect is identified, Customer shall notify AGC
by written notice (“Defect Notice”) (a) within [***] Business Days of Customer’s
or its agent’s receipt of the Deliverables, other than for Latent Defects, and
(b) within [***] Business Days of becoming aware of a Latent Defect. A “Latent
Defect” means a Defect that cannot be reasonably detected by the testing
procedures used by Customer. AGC will have no liability for a Latent Defect
unless [***].

 

  6.13

A Defect Notice must identify (i) the Deliverable and, in the case of Product,
the Batch from which the Product was derived, (ii) the date(s) of Delivery and
collection (or where the Deliverables are transported to the Alternative Site,
the date received at the Alternative Site), (iii) reasonable detail, including
test results, of the Defect, (iv) where applicable, disclosure of the
methodology of all analytical tests performed on the Deliverables and the
results of those tests, (v) confirmation that the Deliverables have been stored
and transported in accordance with the applicable Shipping Guidelines and
(vi) where the Customer asserts that the Defect is due to AGC, the reasons why
the Customer makes that assertion. If a Defect in any Deliverable is not
notified to AGC in accordance with the provisions and time limits stipulated in
Clauses 6.12, the Deliverable shall be deemed accepted and free of Defects and,
Customer shall have no further remedy against AGC in respect of that Deliverable
under this Clause 6. For clarity, nothing in this Clause 6.13 shall affect AGC’s
indemnification obligations under Clause 12.

 

  6.14

Upon receipt of the Defect Notice, AGC shall promptly investigate whether or not
the Defect is due to AGC’s negligence or failure to comply with its obligations
hereunder and shall report to Customer within [***] Calendar Days of receipt of
the Deliverables whether it accepts responsibility for the Defect in full, in
part or not.

 

  6.15

If there is a dispute regarding whether or not a Deliverable is Defective
(“Disputed Deliverable”), then (a) personnel from both Parties will directly
communicate to determine the Parties’ respective methods of analysis are the
same and are being executed in the same manner, and to attempt to determine
whether any non-compliance may have been caused during the shipment of the
Deliverable from AGC’s Facility, and (b) carefully controlled and split samples
as agreed should be sent from one site to another for testing in an attempt to
reach agreement (which may involve Customer sending a representative and a
sample of the Disputed Deliverable to AGC, and the Parties conducting jointly
agreed upon tests on the Customer sample of the Disputed Deliverable and a
sample of the Disputed Deliverable retained by AGC). The Parties will use good
faith efforts for a period of [***] days after completing such tests to resolve
whether the Disputed Deliverable is Defective due to AGC’s failure to
manufacture in accordance with this Agreement. In the event the Parties cannot
resolve their dispute in the manner described, a mutually agreed-upon
independent laboratory shall be engaged to test the Disputed Deliverable. The
costs of such independent laboratory

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  shall initially be borne by the Parties equally; provided, however, the Party
that is determined by such laboratory to be incorrect in the dispute shall be
responsible for all such reasonable out of pocket costs in engaging such
laboratory and shall reimburse the correct Party for its share of such
reasonable costs incurred. The decision of such independent laboratory shall be
in writing and shall be binding on both AGC and Customer. With respect to all
Product that Customer properly rejects, Customer shall destroy all remaining
unused Product as soon as possible after AGC’s request. In no event may Customer
use any of the rejected Product for any human clinical testing or trials after
it becomes aware of the basis for such rejection (and Customer shall indemnify
AGC for all liabilities, costs and damages incurred by AGC resulting from
Customer’s breach of this limitation on use in accordance with Clause 12).

Consequences of Defective Product

 

  6.16

If Customer can demonstrate or if the independent laboratory pursuant to Clause
6.15 determines that the Defect is not the result of any wrongful action or
inaction by Customer or a Customer-Provided Materials (or, if attributable to
the Customer-Provided Materials, is the result of any failure to comply with
cGMP by AGC) or any Third Party (other than a contractor or agent of AGC
performing Services), then AGC shall replace the Defective Deliverables. AGC
shall use its [***] to commence the manufacture of such Defective Deliverables
within [***] days after AGC accepts fault or is determined to be at fault
pursuant to Clause 6.15, [***]. In the event AGC cannot commence the manufacture
of a replacement single Batch within such [***] days period or within [***] days
after the end of a campaign if the Defective Batch was part of a campaign,
[***]. Any amounts paid by Customer hereunder for such Defective Deliverables
shall be credited to future amounts due to AGC hereunder, and any residual
amounts existing at the time of termination of this Agreement shall be subject
to Clause 14.4.

 

  6.17

The remedies and obligations under Clause 6.16 shall be Customer’s sole remedy
for Defective Deliverables, subject to Clause 12.2 (Indemnity of Customer).

 

7.

BATCH PRICE, PAYMENT TERMS AND MILESTONE PAYMENTS

Reserve Payment and Batch Price

 

  7.1

Customer shall make an initial payment of [***] Euros [***] and a further
payment of [***] Euros [***] (collectively, the “Reserve Payment”). Following
approval of the BLA for the Product, AGC shall, at Customer’s election,
reimburse the Reserve Payment or offset the Reserve Payment against future
Batches. Additional payment for Batches will be due as described in Appendix
Two. The Batch Price in

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Appendix Two is stated in Euros and is exclusive of all taxes, duties, or other
fees of whatever nature imposed by or under the authority of any state,
government or public authority (other than taxes on AGC’s income), or any
external costs, Raw Materials or shipping and associated costs that AGC incurs
to provide the Services, which Customer agrees to pay in addition to the Batch
Price.

 

  7.2

The Batch Price stated in Appendix Two may increase on an annual basis on the
anniversary of the Effective Date, commencing in [***], in accordance with the
Producer Price Index that is applicable on the date of such anniversary of the
Effective Date. The “Producer Price Index” means the Producer Price Index
published by the Bureau of Labor Statistics (or if such index is discontinued,
the successor index or, if none, such other similar index mutually agreed upon
by the Parties).

 

  7.3

If there are any material and unforeseen changes in cGMP or manufacturing
regulations promulgated pursuant to enabling legislation under a statute that:

 

  7.3.1

are specific to the Product and not of general requirement for biologics
contract manufacturing services; or

 

  7.3.2

which result in the financial returns under this Agreement being substantially
affected to AGC’s detriment other than by the acts or omissions of AGC,

then the Parties shall negotiate in good faith a way to continue the Services to
comply with such changes and/or address the financial detriment.

Invoicing & Payment Terms

 

  7.4

All invoices will be in Euros and Customer agrees to pay all sums due hereunder
in Euros.

 

  7.5

AGC will issue invoices in accordance with the provisions of Appendix Two.

 

  7.6

All invoices shall be paid by wire transfer to the following account:

ACCOUNT DETAILS:

[***]

SWIFT:

[***]

Bank accounts details:

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Unless expressly stated on an invoice to the contrary, all invoices are issued
net and if not disputed in good faith in writing before the due date, will be
paid in full without any deductions, deferment or set off (except as expressly
permitted herein) by Customer within [***] or such other address as Horizon may
provide in writing pursuant to Clause 18.11. If Customer disputes an invoice,
Customer shall notify AGC in writing of the dispute before the due date of the
invoice, which notice must include a detailed description of the dispute and, if
applicable, the relevant contract provisions. The Parties shall use reasonable
efforts to resolve the dispute as quickly as possible. If the dispute is not
resolved within [***] days after the date of Customer’s notice, the CEOs or
designated persons of at least vice president level of the Parties shall meet
and attempt in good faith to resolve the dispute. If the dispute remains
unresolved [***] days after such individuals undertake to resolve such dispute,
then Customer shall, on written request of AGC, pay the disputed portion to a
mutually acceptable escrow agent to be held pending resolution of the dispute.

 

  7.7

Customer shall pay to AGC, in addition to the Batch Price and the charges for
the Raw Materials, a sum in respect of AGC’s storage of Raw Materials purchased
by AGC for the Services as set forth in Appendix Two (“Storage Cost”). AGC shall
invoice Customer on a [***] basis for the Storage Cost incurred during the
Services.

 

  7.8

Raw Materials and shipping costs for all Services will be invoiced to Customer
as set forth in Appendix Two.

Late Payments

 

  7.9

If the portion of an undisputed invoice is not settled by Customer in full in
accordance with this Agreement and after providing the Customer with [***] days
prior written notice to settle such undisputed portion of an invoice following
the due date therefor, AGC may, at its discretion:

 

  7.9.1

charge Customer, which Customer will pay, interest at a rate of [***]% per month
on the sums overdue on a compounded basis until payment is received in full
and/or;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

COMMERCIAL SUPPLY AGREEMENT

  

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  7.9.2

until the portion of the invoice is received in full, suspend the performance of
the Services, provided that AGC has provided Customer with [***] days prior
written notice of its intent to suspend the Services. Where performance is
suspended, AGC shall have no liability to Customer for such suspension or delay
in the Timeline and the Batch Price for any Batches that are the subject of a
Binding Order which are delayed or cancelled as a result of the suspension shall
become due and payable by Customer.

Payments due to Customer

 

  7.10

Where any payment, credit or refund is properly due to the Customer under this
Agreement, the Customer can elect to:

 

  7.10.1

have that amount refunded to it by AGC on [***] days’ notice; or

 

  7.10.2

have that amount set-off against any further amount payable by the Customer
under this Agreement or any future agreement the Parties enter into.

 

  7.11

Where Customer elects to have an amount set-off against any further amount
payable by the Customer under this Agreement and, subsequent to that credit, the
Customer remains entitled to a payment, credit or refund, AGC shall refund that
amount to the Customer within [***] days of the Customer requesting AGC refund
that amount.

 

8.

CUSTOMER AUDITS, REGULATORY INSPECTIONS & MATTERS

Audits

 

  8.1

Customer’s audit rights are as set forth in the Commercial Quality Agreement.

Regulatory Inspections

 

  8.2

Regulatory inspections are addressed in the Commercial Quality Agreement. AGC
shall upon reasonable notice and during reasonable times make available
facilities, documents, information and/or personnel as are reasonably necessary
or useful pursuant to and during regulatory inspections by Regulatory
Authorities as further set forth in the Commercial Quality Agreement.

Regulatory Filings and Standards

 

  8.3

During the preparation for filing with any Regulatory Authority of any
documentation which is or is equivalent to the Regulatory Authority’s Chemistry
and Manufacturing Controls (“Authority Submission”) portion of applicable
approval application, including any New Drug Application, Abbreviated New Drug
Application (ANDA), Marketing Approval Application (MAA) or other approval, as
the case may be, Customer shall provide AGC with a copy of the relevant
Authority Submission portion as well as all material supporting documents which
have been relied upon to prepare the Authority Submission portion so as to
permit AGC to verify that the Authority Submission portion accurately describes
the work that AGC has performed and the manufacturing processes that AGC will
perform pursuant to this Agreement. AGC shall provide Customer with its comments
within [***] Business Days from receipt of the documents.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.4

For clarity, the Parties agree that in reviewing the documents referred to in
Clause 8.3 above, AGC’s role will be limited to verifying the accuracy of the
description of the work undertaken or to be undertaken by AGC. As such, AGC
shall not assume responsibility or liability for the accuracy of the filings
with Regulatory Authorities other than for information provided by AGC in
writing and intended for inclusion in regulatory filings. The sole
responsibility of the preparation and filing of all regulatory documents with
the Regulatory Authorities shall be borne by Customer.

 

  8.5

Customer shall provide to AGC:

 

  8.5.1

all documents reasonably necessary or reasonably requested by AGC relating to
any Regulatory Authority’s pre-approval inspection of AGC’s Facility, including
but not limited to, development reports, Chemistry and Manufacturing Controls
documentation and stability data, subject to Customer being able to legally
provide such documents to AGC; and

 

  8.5.2

to the extent reasonably practicable, at least [***] days prior to [***] by AGC,
Customer shall [***].

 

  8.6

AGC will provide Customer with information and data regarding the manufacture of
Product to the extent reasonably requested by Customer or necessary for Customer
to prepare and defend any inquiries from the FDA or other Regulatory Authorities
to satisfy regulatory requirements with respect to Product. Without limiting the
foregoing,

 

  8.6.1

AGC shall provide regulatory support to Customer for a Regulatory Authority’s
pre-approval inspection, or PAI, of the AGC Facility and during review of any
Regulatory Authority submission at a cost specified in Appendix Two. AGC shall
allocate the costs of any post-approval inspection equally among its commercial
customers.

 

  8.6.2

Customer will inform AGC of requests for information from Regulatory Authorities
during review of a Regulatory Authority submission for which AGC support is
needed. AGC will use [***] to adhere with the turn-around times requested by
Customer to support such regulatory responses.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

COMMERCIAL SUPPLY AGREEMENT

  

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Person in Plant

 

  8.7

On reasonable advance notice to AGC, Customer’s employees or representatives may
be present at the AGC’s facilities to observe Product and BDS manufacture,
subject to AGC’s reasonable site rules, regulations and room capacity
constraints.

 

9.

WARRANTIES

Customer Warranties

 

  9.1

Customer warrants and represents to AGC that:

 

  9.1.1

it has the right to supply and deliver to AGC the Customer Materials (including
the Cell Line provided by or on behalf of Customer where applicable) and the
Customer Intellectual Property Rights and AGC has the right to use the same for
the Services and the manufacture of Product, in each case in accordance with
this Agreement;

 

  9.1.2

to the best of its knowledge as of the Effective Date, the Materials Safety Data
Sheets for the Customer-Provided Materials are accurate and the
Customer-Provided Materials are free from all contaminants including, without
limitation, virus, bacteria or other vectors. Customer will advise AGC
immediately of any safety or toxicity issues of which it becomes aware regarding
the Customer-Provided Materials that are not included in the applicable
Materials Safety Data Sheet;

 

  9.1.3

to the best of its knowledge as of the Effective Date, AGC’s use of any of the
Cell Line, Customer Materials, Customer Intellectual Property Rights and the
Process, and AGC’s manufacture of Product, in each case in accordance with this
Agreement, will not infringe any Intellectual Property of Third Parties;

 

  9.1.4

the license of or other access to Customer Intellectual Property Rights to AGC
for the Services is lawfully granted; and

 

  9.1.5

to the best of its knowledge as of the Effective Date, the Cell Line and Process
provided by or on behalf of the Customer and Customer-Provided Materials are
viable, adequate and suitable for the effective performance of the Services and
manufacture of Product according to Specification.

AGC Warranties

 

  9.2

AGC warrants and represents to Customer that:

 

  9.2.1

its permits and regulatory licenses applicable for the Services and the
manufacture of the Product are valid;

 

  9.2.2

to the best of AGC’s knowledge as of the Effective Date, it has the necessary
facilities, Third Party contractors and skilled personnel that may be reasonably
anticipated to be necessary of a biologics contract manufacturer for the regular
provision of manufacturing and development services of biologic material and
required for performance of the Services in accordance with this Agreement;

 

   COMMERCIAL SUPPLY AGREEMENT   

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  9.2.3

all Deliverables shall be Delivered free of encumbrances or liens but for the
avoidance of doubt no warranty is given in this Clause 9.2.3 in respect of
non-infringement of Third Party Intellectual Property or freedom to use;

 

  9.2.4

to the best of its knowledge as of the Effective Date, AGC’s use of the AGC
Intellectual Property Rights used in the Services will not infringe any Third
Party Intellectual Property, except that no warranty is given to the extent that
infringement arises due to the combination of AGC Intellectual Property Rights
used together with the Cell Line, Process, Customer Materials and Customer
Intellectual Property Rights and would not occur when the AGC Intellectual
Property Rights are used in the production of biologics generally
(“Customer-Specific Infringement”);

 

  9.2.5

All Product manufactured and supplied under this Agreement and released with a
Certificate of Analysis by AGC shall at the date of release conform to the
specifications set forth in that Certificate of Analysis;

 

  9.2.6

All Product manufactured under this Agreement shall be manufactured, handled,
stored, labelled, packaged and transported in accordance with applicable cGMP
requirements, the Commercial Quality Agreement, the applicable BLA and all
applicable laws, rules, regulations and guidances in the US or EU (including,
without limitation, Section 262 of the PHS Act);

 

  9.2.7

No Product manufactured and supplied under this Agreement shall be
(a) adulterated or misbranded within the meaning of the U.S Food, Drug and
Cosmetics Act (“FD&C Act”), or (b) an article that may not be introduced into
interstate commerce under the provisions of Sections 404 or 505 of the FD&C Act;
and

 

  9.2.8

AGC shall not use in any capacity the services of any persons debarred under 21
U.S.C. sections 335 (a) and 335 (b) in connection with the manufacture of
Product under the Agreement.

Mutual Warranties

 

  9.3

Each Party warrants and represents to the other that:

 

  9.3.1

it has the right and corporate authority to enter into this Agreement and
perform its obligations hereunder;

 

  9.3.2

it will comply with all applicable laws, rules and regulations in connection
with its performance under this Agreement; and

 

  

 

COMMERCIAL SUPPLY AGREEMENT

  

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  9.3.3

it shall obtain and during the Term maintain in force all applicable permits and
regulatory licenses required in connection with the handling, transport and
storage of the Cell Line and Product and performance of the Services.

Exclusion of other express and implied warranties

 

  9.4

Except as provided in this Agreement, to the maximum extent permitted by
applicable law, except for those express warranties set out above, the Parties
neither make nor give any other express or implied (whether by statute, custom
or otherwise) warranties in relation to each of their respective obligations,
duties or activities owed or performed under this Agreement and hereby exclude
any other such express or implied warranty in respect of that subject matter.

 

10.

CONFIDENTIAL INFORMATION

 

  10.1

In consideration of one Party (the “Disclosing Party”) making available its
Confidential Information to the other (the “Recipient Party”), the Recipient
Party hereby undertakes that it shall:

 

  10.1.1

treat and safeguard as private and confidential all the Disclosing Party’s
Confidential Information;

 

  10.1.2

use the Disclosing Party’s Confidential Information only during the Term for
those purposes reasonably necessary for the fulfilment of its obligations or
exercise of its rights under this Agreement;

 

  10.1.3

ensure the proper and secure storage of the Disclosing Party’s Confidential
Information applying no less stringent than standards applied to protection of
Recipient Party’s own confidential information but, in any event, no less that
reasonable care; and

 

  10.1.4

not at any time without the Disclosing Party’s prior written consent disclose or
reveal, whether directly or indirectly, any of the Disclosing Party’s
Confidential Information to any person whatsoever except its and its Affiliates’
directors, officers, employees, contractors (including Testing Laboratories),
advisors and representatives (“Permitted Recipients”) who have a need to know
such information for the purposes hereof and who, prior to the receipt of such
Confidential Information, are subject to legally enforceable obligations of
confidentiality and non-use at least as stringent as those set forth herein. The
Recipient Party shall remain directly responsible to the Disclosing Party for
any non-compliance with this Agreement by any of the Recipient Party’s Permitted
Recipients.

 

  10.2

The Recipient Party’s obligations in this Agreement regarding the Disclosing
Party’s Confidential Information do not apply to information:

 

   COMMERCIAL SUPPLY AGREEMENT   

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.2.1

which, at the time of its disclosure by the Disclosing Party or generation
hereunder, was generally available to the public;

 

  10.2.2

which becomes generally available to the public after such disclosure or
generation other than by reason of a breach of any of the undertakings in this
Agreement by the Recipient Party or its Permitted Recipients;

 

  10.2.3

which is, at the time of such disclosure or generation, and as evidenced by the
Recipient Party’s written records, lawfully already within the Recipient Party’s
possession;

 

  10.2.4

was lawfully disclosed to the Recipient Party on a non-confidential basis by a
Third Party who is not subject to an obligation of confidentiality with respect
to such Confidential Information; or

 

  10.2.5

was discovered or created by or for the Recipient Party without the use,
application or benefit of any of the Disclosing Party’s Confidential
Information.

 

  10.3

The Recipient Party may disclose the Disclosing Party’s Confidential Information
hereunder:

 

  10.3.1

to the extent such disclosure is reasonably necessary for prosecuting or
defending litigation, complying with applicable laws or regulations, or
exercising its rights or fulfilling its obligations hereunder; provided that if
the Recipient Party is required by law or regulation to make any such disclosure
of the Disclosing Party’s Confidential Information it shall, except where
impracticable for necessary disclosures (for example in the event of medical
emergency), give reasonable advance notice to the Disclosing Party of such
disclosure requirement and shall use its reasonable efforts to assist the
Disclosing Party to secure a protective order or confidential treatment of such
Confidential Information required to be so disclosed; and

 

  10.3.2

such disclosure is reasonably necessary: (a) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to such Party, provided that in each such case on the
condition that such directors, attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations substantially
consistent with those contained in this Agreement; or (ii) to actual or
potential investors, acquirors, merger partners, (sub)licensees and other
financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition, merger,
collaboration or other transaction; provided that in each such case on the
condition that such Persons are bound by confidentiality and non-use obligations
substantially consistent with those contained in the Agreement, and Recipient
Party shall remain directly responsible to Disclosing Party for any breach by
any such Person of such obligations.

 

  

 

COMMERCIAL SUPPLY AGREEMENT

  

35



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.4

Other than the limited and restricted rights of use set out in this Clause 10
and in Clause 11, nothing in this Agreement intends to or has the effect of
granting any right, title, license or interest in or to the Recipient Party or
Permitted Recipients in respect of the Disclosing Party’s Confidential
Information.

 

  10.5

If the Recipient Party or any of its Permitted Recipients becomes aware of any
misuse of the Confidential Information or a breach or threatened breach of this
Clause 10 occurs or becomes apparent, the Recipient Party shall inform the
Disclosing Party in writing of such obligation or fact as soon as possible after
it is informed, or becomes aware, of it and if possible, before any Confidential
Information is disclosed, so that (if the Disclosing Party in its absolute
discretion shall see fit) a protective order or other appropriate remedy may be
sought. The Recipient Party agrees to reasonably assist and co-operate (and
shall procure that each of its Permitted Recipients shall, as appropriate,
assist and co-operate) in any action which the Disclosing Party may decide to
take.

 

  10.6

Upon termination or expiry of this Agreement or at the request of the Disclosing
Party, the Recipient Party shall at its election promptly destroy or return to
the Disclosing Party any and all Confidential Information (including copies of
documents, computer records and records on all other media) then in its
possession or under its control except where such Confidential Information is
covered under surviving license rights between the Parties. Notwithstanding the
foregoing, (a) each Recipient Party may retain a single copy of any document
contained the Disclosing Party’s Confidential Information solely for the purpose
of determining the scope of the obligations under this Agreement, and (b) the
Recipient Party may retain any electronic copies of the Disclosing Party’s
Confidential Information held securely in the Recipient Party’s electronic
backup storage in accordance with its established document retention policies;
subject in each case to the Recipient Party’s continuing confidentiality and
non-use obligations under this Agreement with respect to such Confidential
Information.

 

  10.7

The Parties acknowledge that they have received Confidential Information under
other agreements between each other. The Parties hereby agree that Confidential
Information received under those earlier agreements may be used for the purposes
of performing the Services under this Agreement.

 

  10.8

The provisions of this Clause 10 shall survive termination of the Agreement for
a period of [***] years.

 

  10.9

For the avoidance of doubt, the provisions of this Clause 10 do not restrict the
Customer’s right to disclose or otherwise use and exploit the Deliverables after
such Deliverables have been Delivered to the Customer.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

36



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Party’s Names & Press Release

 

  10.10

Except as otherwise provided for in this Agreement or required by any applicable
law, regulation or order of an administrative agency or court of competent
jurisdiction, neither Party shall use the name of the other Party or of the
other Party’s Affiliates, directors, officers or employees in any advertising,
news release or other promotional release without the prior consent of the other
Party, which shall not be unreasonably withheld or delayed.

 

11.

INTELLECTUAL PROPERTY

Pre-Existing Intellectual Property

 

  11.1

Any Intellectual Property owned or Controlled by a Party as of the Effective
Date or developed or acquired by such Party during the Term independently from
this Agreement without use of the other Party’s Confidential Information
(“Background Technology”) shall, as between the Parties, remain the sole and
absolute property of the Party that owns or Controls such Background Technology.
Nothing in this Agreement shall act as any assignment or transfer of either
Party’s Background Technology. A Party’s Background Technology shall not be
licensed to the other Party under this Agreement unless an express license is
granted hereunder.

Customer’s grant of Intellectual Property License for the Services

 

  11.2

The Customer hereby grants to AGC for the Term a non-exclusive, royalty-free,
sublicensable (solely with the prior written consent of the Customer), limited
license under the Customer Background Technology and Customer Agreement IPR
solely to the extent the same is required and necessary for the proper
performance of the Services. This license:

 

  11.2.1

does not prevent the Customer from granting a license to or making any use of
its Background Technology or Customer Agreement IPR; and

 

  11.2.2

terminates automatically upon the expiry or termination of this Agreement,
whichever is the earlier.

Intellectual Property created in the course of the Services

 

  11.3

Without affecting Clauses 11.1 and 11.2, all data, results, information,
processes, materials, trade secrets, know-how and corresponding Intellectual
Property newly generated by AGC in its performance of the Services and to the
extent [***] (“Customer Agreement IPR”) shall be solely and exclusively owned by
Customer. AGC hereby assigns to Customer all right, title and interest in and to
all Customer Agreement IPR. AGC shall cooperate with Customer and execute any
appropriate documents to fully effect the foregoing. All Customer Agreement IPR
shall be deemed to be Customer’s Confidential Information.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

37



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  11.4

All Intellectual Property other than Customer IPR generated by AGC under the
Services that is useful for general biologics manufacturing activities shall be
owned by AGC (“AGC IPR”).

 

  11.5

In the event that [***].

License to AGC IPR

 

  11.6

AGC hereby grants to Customer a general, royalty free, sub-licensable,
worldwide, perpetual license to use AGC Intellectual Property Rights and AGC IPR
to the extent that the same is necessary or useful for the exploitation of the
Product or use of the Cell Line or Process to manufacture the Product. Except to
Permitted Recipients or as otherwise provided in this Agreement, nothing in the
foregoing shall permit Customer to make any disclosure of AGC’s Confidential
Information (including AGC’s Know-How) to a Third Party without the express
prior written consent of AGC, not to be unreasonably withheld, conditioned or
delayed. This license does not prevent AGC granting a license to or making any
use of AGC Intellectual Property Rights or AGC Agreement IPR.

Right to file for protection

 

  11.7

Each Party may file patent protection on any Intellectual Property it owns in
accordance with this Clause 11 above and the other Party shall promptly upon
request co-operate at the requesting Party’s reasonable expense, with any
requests to assist or enable the Party’s protection including but not limited to
signing and delivering documents and other information necessary for the valid
application and prosecution of any such patent.

Notice of Infringement

 

  11.8

Each Party will promptly notify the other Party of any allegation of
infringement or misappropriation of any Third Party Intellectual Property due to
the handling, storage or use of the Cell Line, Customer Materials, Customer
Intellectual Property Rights, AGC Intellectual Property Rights or manufacture of
Product hereunder.

Use of Company Materials, Products and Deliverables.

 

  11.9

AGC will use the Customer Materials, Products, Deliverables and any documents
relating thereto only for the conduct of the Services, and not for any other
purpose without Customer’s prior written consent. AGC will retain control over
the Customer Materials, Products, Deliverables and any documents relating
thereto and, except as expressly agreed in writing by

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

38



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Customer, will not transfer or otherwise provide access to any Customer
Materials, Products, Deliverables or any documents relating thereto to any other
Persons other than those performing Services hereunder and who are subject to
like written obligations to protect the Customer Materials, Products,
Deliverables and any documents relating thereto. The Customer Materials,
Products and Deliverables may have unknown characteristics and AGC will
therefore use prudence and reasonable care in the use, handling, storage,
transportation and disposition and containment of the Customer Materials,
Products and Deliverables.

 

12.

INDEMNITIES AND LIABILITY

Indemnity of AGC

 

  12.1

(a) Subject to Section 12.3, and to the extent permitted by applicable law,
Customer shall promptly indemnify, defend and hold harmless AGC and each of its
directors, officers, employees, contractors (including Testing Laboratories) and
representatives (the “AGC Parties”) against any and all losses, demands, claims,
liabilities, damages, costs and expenses (including but not limited to, court
costs and reasonable documented attorney’s fees and expenses together with any
applicable taxes thereon) (“Liabilities”) arising from any claim, action or
proceeding brought or initiated by a Third Party (a “Claim”) that the AGC
Parties may or have suffered or incurred directly as a result of the following:
(i) any actual or alleged infringement or misappropriation of any Third Party
Intellectual Property due to AGC’s use of the Cell Line, Process, Customer
Intellectual Property Rights, Customer-Provided Materials, or performance of the
Services or manufacture of Product in accordance with this Agreement; (ii) the
use, handling, distribution, marketing, sale of the Product manufactured
hereunder by or on behalf of a Customer Party; (iii) injury or death caused by
the administration of Product manufactured hereunder; (iv) negligence, gross
negligence or intentional misconduct committed by a Customer Party; or
(v) breach of this Agreement (including any representation or warranty) by
Customer.

(b) [***]

(c) The foregoing indemnities shall not apply to the extent the Claims or
Liabilities arose from the negligence, gross negligence, breach of this
Agreement or the Commercial Quality Agreement, or intentional misconduct of any
AGC Party, are attributable to the AGC Materials or are covered by an indemnity
under Clause 12.2.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

39



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Indemnity of Customer

 

  12.2

Subject to Section 12.3, and to the extent permitted by applicable law, AGC
shall promptly indemnify and hold harmless Customer and each of its directors
and officers, employees, agents, contractors or representatives (“Customer
Parties”) against any and all Liabilities arising from a Claim that the Customer
Parties may or have suffered or incurred directly as a result of the following:
(i) inaccurate Certificates of Analysis such that the certified Product at the
time of Delivery does not meet Specification when certified to meet
Specification, failure to manufacture Product according to cGMP, use of improper
Batch records, use of contaminated and/or inappropriate Raw Materials;
(ii) negligence, gross negligence or intentional misconduct committed by a AGC
Party; (iii) breach of this Agreement (including any representation or warranty)
by AGC; (iv) any failure of the AGC Materials; or (v) any actual or alleged
infringement or misappropriation of any Third Party Intellectual Property due to
AGC’s use of the AGC Intellectual Property Rights that is not a
Customer-Specific Infringement.

The foregoing indemnities shall not apply to the extent the Claims or
Liabilities arose directly from the negligence, gross negligence, breach of this
Agreement or the Commercial Quality Agreement or intentional misconduct by any
Customer Party or are covered by an indemnity under Clause 12.1.

Indemnification Procedure

 

  12.3

The Party (the “Indemnitee”) that intends to claim indemnification under this
Clause 12 shall:

 

  12.3.1

promptly, and in any event within [***] Calendar Days of it receiving notice of
the Claim, threat or action, notify the other Party (the “Indemnitor”) in
writing in general terms of any Claim, threat or action which has or has the
potential to give rise to the Indemnitee seeking to rely on and claim the
benefit of the indemnification together with notification of the Indemnitee’s
intention to rely on such indemnity, provided that, failure to give such notice
shall not relieve the Indemnitor of its indemnification obligations except and
only to the extent such failure actually and materially prejudices the ability
of the Indemnitor to defend against such Claims, provided that that the
foregoing shall not prevent the Indemnitee from complying with the procedural
requirement of any proceedings which have been commenced;

 

  12.3.2

not prejudice any defense to any Claim or attempt to settle or compromise such
claim;

 

  12.3.3

subject to its other rights and obligations and compliance with the procedures
set out in this Clause 12, permit the Indemnitor to have overall control of the
conduct of the negotiations and the proceedings including any counterclaim;

 

  12.3.4

cooperate as reasonably requested by the Indemnitor, at the Indemnitor’s
expense, in the conduct of such Claim (and any counterclaim); and

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

40



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  12.3.5

have the right (at its own expense) to engage independent counsel and
participate in all proceedings and negotiations whether named or not as a party
in the Claim or proceedings.

 

  12.4

Notwithstanding any other provision in this Clause 12, the Indemnitor shall not
settle or consent to an adverse judgement in any such claim, demand, action or
other proceeding that adversely affects the rights or interests of any
Indemnitee or imposes additional obligations (financial or otherwise) on such
Indemnitee, without the prior express written consent of such Indemnitee (such
consent to be at the Indemnitee’s sole discretion).

Insurance

 

  12.5

Customer shall procure from a reputable insurance carrier commercial general
liability insurance including coverage for products and completed operations and
contractual liability (including coverage for advertising and personal injury)
with a combined single limit of no less than [***] dollars ($[***]) per
occurrence and [***] dollars ($[***]) in the aggregate. Customer will maintain
such insurance during the Term of this Agreement and for [***] years after the
last sale of a Commercial Product, subject to continued availability at
commercially reasonable rates. Upon reasonable request, Customer will deliver a
certificate of insurance evidencing such coverage and an endorsement of
additional insured in favor of AGC.

 

  12.6

AGC shall maintain, at its expense, comprehensive general liability insurance
and workers compensation insurance, including product liability insurance, in
the amount of [***] dollars ($[***]) per occurrence and [***] dollars ($[***])
in the aggregate. All insurance required under this Agreement shall be
maintained during the Term, and AGC shall from time to time provide copies of
certificates of such insurance to Customer upon reasonable request.
Notwithstanding the preceding sentence, AGC shall be obligated to maintain
product liability insurance obtained by it pursuant to this Clause 12.6 during
the Term and after expiration or termination of this Agreement for a period
[***] years following the Commercial Product expiration date for the last lot of
Commercial Product delivered hereunder.

 

  12.7

Each Party will provide the other Party with at least [***] days’ written notice
prior to non-renewal, termination or modification of their respective insurance
coverage as described above.

Limitation of Liability

 

  12.8

The Parties represent and acknowledge that they have negotiated the terms of
this Agreement and have reached agreement on the terms based on their own
assessment of their own risks, liabilities and rewards in connection with this
Agreement and the Product in addition to having had the benefit of professional
legal advice and accordingly the Parties agree that, without prejudice to
Clauses 12.9 and 12.10, AGC’s aggregate liability to Customer for any loss or
damage suffered by Customer, as a result of breach of this Agreement or of any
other liability (including but not limited to negligence, misrepresentation or
claim under the indemnities) in respect to any claim arising under this
Agreement or in connection with the Services shall be limited to the lesser of
(a) the total amounts paid by Customer hereunder [***], or (b) [***] euros
(€[***]).

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

41



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  12.9

Neither AGC nor Customer shall be liable for any loss or damage howsoever caused
(even if foreseeable or in the contemplation of AGC or Customer) in respect of:

 

  12.9.1

loss of indirect profits, business, business opportunities or revenue; and

 

  12.9.2

special, indirect or consequential loss.

 

  12.10

Notwithstanding the foregoing, nothing in this Agreement shall purport or
attempt or serve to exclude or restrict any liability for (i) gross negligence
or intentional misconduct; (ii) any fraud or fraudulent misrepresentation;
(iii) amounts owing by a Party under Clause 7 (subject to Clause 14.4); (iv)
claims subject to Customer’s indemnification obligations under Clause 12.1(a);
or (v) a breach of confidentiality.

 

13.

PRODUCT RECALL

 

  13.1

Subject to Clause 13.3.1, the costs and obligations with respect to any Recall
of Product and handling enquiries and contacts from any Regulatory Authority
relating to any Recall of Product shall be the responsibility of Customer.
Customer shall notify all Regulatory Authorities having jurisdiction over
Product (whether or not the issue arose in the jurisdiction controlled by the
Regulatory Authority) of any Recall, and shall be responsible for coordinating
all necessary activities regarding the action taken. AGC shall, at Customer’s
expense, provide all reasonable assistance to Customer in connection with any
Recall. The Parties agree to keep each other advised of any Recall, the progress
of undertaking any Recall, and to exchange copies of such documentation as may
be reasonably required, to assure regulatory compliance with a Recall.

 

  13.2

If either Party has reason to believe that any Product (whether the Product
itself or particular Batch(es)) should be Recalled, such Party shall promptly
inform the other in writing, to also include the reasons and explanations for
the Recall, prior to taking any such action. In addition, Customer shall give
AGC prompt written notice of any Recalls that Customer believes were caused by
or may have been caused by AGC’s failure to comply with its obligations under
this Agreement.

 

  13.3

If any Product is Recalled for safety reasons or due to a mandatory notification
from a Regulatory Authority dictating the Recall and, in either case, such
reasons are directly a result of AGC’s failure to manufacture Product in
accordance with the terms of this Agreement or the Commercial Quality Agreement
or [***] (“Manufacturing Failure”), then AGC shall, subject to Clause 12,
reimburse Customer for all reasonable expenses actually and properly incurred by
Customer in undertaking the Recall of those

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

42



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  specific Products which are the subject of a Manufacturing Failure. Such
payment shall be made within [***] days of Customer providing AGC will a
detailed breakdown of such costs and responses to all requests for clarification
by AGC with respect thereto. If AGC disputes that the Recall is:

 

  13.3.1

due to safety reasons or mandatory notification from a Regulatory Authority
dictating the Recall then the Parties shall mutually select a regulatory expert
to evaluate whether the Recall was appropriate to address the safety reason or
comply with the Regulatory Authority’s notice (as applicable); and/or

 

  13.3.2

due to AGC’s Manufacturing Failure, then the Parties shall mutually select an
independent laboratory to evaluate whether the Product is Defective due to AGC’s
Manufacturing Failure; and

the evaluation(s) by the regulatory expert and/or independent laboratory shall
be binding on the Parties (other than where such decision is a manifest error).
If such evaluation upholds any part of AGC’s dispute then the Parties shall
share the costs of the Recall pro rata. Subject to Clauses 9 and 12, any payment
by AGC under this Clause 13.3 shall be Customer’s sole remedy for the costs of
the Recall.

 

14.

TERM AND TERMINATION

 

  14.1

This Agreement shall commence on and have effect as of the Effective Date and
will, subject to earlier termination in accordance with this Clause 14 or
otherwise, continue until terminated by either Party upon at least three years
notice (and provided that such notice cannot be provided prior to the 4th
anniversary of the Effective Date)(the “Term”).

 

  14.2

Customer may terminate this Agreement (a) in accordance with Clause 5.13, or
(b) immediately upon written notice if does not obtain regulatory approval for
the Product in a major market.

Events of Termination

 

  14.3

Either Party (“Non-Defaulting Party”) may terminate this Agreement before expiry
of the Term with immediate effect upon prior written notice to the other Party
(“Defaulting Party”) if:

 

  14.3.1

the Defaulting Party fails to pay any undisputed sum payable under this
Agreement within sixty (60) Calendar Days of notice demanding payment served
after expiry of the original payment term stipulated in Clause 7;

 

  14.3.2

the Defaulting Party commits a material breach of its obligations under this
Agreement and if the breach is capable of remedy, fails to remedy it during a
period of thirty (30) Calendar Days starting on the date of receipt of notice
from the Non-Defaulting Party generally identifying the breach and requiring it
to be remedied;

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

43



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  14.3.3

the Defaulting Party is (i) generally unable to pay its debts as they become
due; or (ii) has an administrator appointed or administration order made against
it or an order for winding-up or dissolution made (otherwise than in the course
of a bona fide reorganization previously approved in writing by the
Non-Defaulting Party) or liquidator appointed and such step is not withdrawn
within thirty (30) Calendar Days;

 

  14.3.4

any material permit or regulatory license is permanently revoked preventing the
performance of the Services by the Defaulting Party.

Effect of Termination

 

  14.4

Upon termination of this Agreement, Customer shall pay to AGC:

 

  14.4.1

payments due by Customer to AGC in respect of Services performed in accordance
with the terms and conditions of this Agreement and the Commercial Quality
Agreement, up to and including the day of such termination in full for all
completed stages and for partially completed stages a sum calculated on a
pro-rata basis having regard to the Batch Price for the cancelled stages (fairly
determined by the Project Team having regard to man hours, materials, profit
element and irreversible commitments incurred by AGC), less any amounts due to
Customer by AGC;

 

  14.4.2

if Customer is the Defaulting Party under Clause 14.3 or upon termination under
Clause 5.13 if the Supply Failure results from Customer’s negligence, willful
misconduct or breach of this Agreement:

 

  14.4.2.1

in respect of Binding Orders in existence at the date of termination, a payment
calculated as [***], provided that if the effective date of termination is on or
after [***], such amounts shall be [***];

 

  14.4.2.2

If the Customer failed to order the Minimum Volume in the Calendar Year of such
termination, then Customer shall pay to AGC a sum calculated as [***], provided
that if the effective date of termination is on or after [***], such amounts
shall be [***]; and

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

44



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  14.4.4.2.3

[***]

 

  14.4.3

If this Agreement is terminated pursuant to Clause 14.2(b), then AGC’s sole
remedy shall be [***].

 

  14.4.4

If the amounts owed by AGC to Customer as of the effective date of termination
are greater than the amounts owed to AGC by Customer as of such date, then AGC
shall refund the difference to Customer.

 

  14.4.5

payments due at the time of termination pursuant to Clauses 7.10, 7.11 and/or 14
are to be made within [***] days of the effective date of termination.

 

  14.5

Upon termination of this Agreement for any reason, provided the Customer has
paid all undisputed sums outstanding and which are properly due under this
Agreement, AGC shall, within [***] Calendar Days of:

 

  14.5.1

those payments having been made; or

 

  14.5.2

the date of termination of this Agreement,

(whichever is the later) provide the Customer with all Deliverables then
manufactured or generated and all transferable work in progress and all Product
then manufactured in accordance with Clause 6. [***].

Survival

 

  14.6

Termination or expiry of this Agreement for whatever reason shall not affect the
accrued rights or liabilities of either AGC or Customer arising under or out of
this Agreement and all provisions which by their terms would to survive this
Agreement and including the provisions of Clauses 2.3 (last two sentences only),
2.4, 2.5 (last sentence only), 3.1, 3.2 (first sentence only), 4.6 (last
sentence only), 5.12.4, 6, 7 (excluding 7.2 and 7.3), 8.1, 8.2, 8.5.2, 8.6,
9.2.3, 9.2.5, 9.2.6, 9.2.7, 9.4, 10, 11 (excluding 11.2 and 11.8), 12, 14.4.,
14.,5, 14.6, 15, 16, 17 and 18 shall survive termination or expiry and remain in
full force and effect.

 

15.

TECHNOLOGY TRANSFER

 

  15.1

(i) Upon termination or during the notice period regarding termination of this
Agreement or the Services other than where termination is for material breach by
Customer, (ii) on expiry of this Agreement, or (iii) as provided in Clause
5.13.2 or Clause 5.14, Customer may by written notice to AGC seek assistance
from AGC with respect to the transfer to another manufacturer

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

45



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  of the then-current Process solely for the purpose of manufacturing Product
(“Technology Transfer”). Following AGC’s receipt of such notice, the Parties
will establish, in good faith, a schedule and plan for effecting such transfer
and AGC will thereafter co-operate with Customer in implementing such plan as
agreed by the Parties. As part of the Technology Transfer AGC will make
available for collection, subject to any Regulatory Obligations, all Customer
Materials, Cell Line and one copy of all documentation (to the extent not
previously delivered to Customer) generated pursuant to or used in the Services
up to the date of termination or expiry. The scope of such Technology Transfer
will be agreed upon by the Parties and will include at least the following
activities: (a) AGC will provide all pertinent information necessary or useful
to manufacture the Product or to support regulatory filings for the Product(s),
including, without limitation, analytical testing methods, protocols and
reports, Batch production records, master Batch records, production process
documentation and standard operating procedures; (b) AGC will provide reasonable
assistance and cooperation in order to enable Customer or its designee to
manufacture the Product(s); (c) AGC will provide Company with access to
Customer’s employees and contractors with expertise in manufacturing to answer
Customer’s questions related to such transfer; and (d) AGC will use reasonable
efforts to assist Customer to secure supply terms for applicable raw materials
from Customer’s suppliers of such raw materials and to identify a Third Party
contract manufacturer acceptable to both Parties.

 

  15.2

The obligations on AGC in respect of the Technology Transfer shall only be
exercisable by Customer within a period ending [***] months after the date of
termination or expiry (whichever is the earlier) and AGC shall not be obliged to
commit any greater human resources in the Technology Transfer than [***] FTE
hours. Except where such Technology Transfer occurs in connection with AGC’s
material breach of this Agreement, Customer shall pay AGC’s costs providing the
Technology Transfer at an hourly FTE rate of [***] dollars ($[***]) (to increase
annually on the anniversary of the Effective Date in accordance with the agreed
rate of inflation) and all other costs shall be charged at cost value [***]. In
no event shall a Technology Transfer under this Agreement exceed $[***], unless
otherwise agreed upon by the Parties.

 

  15.3

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

46



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***].

 

16.

FORCE MAJEURE

 

  16.1

Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement or the Services to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the other Party (“Impeded Party”)
including but not limited to fires, earthquakes, floods, embargoes, wars, acts
of war (whether war is declared or not), terrorist acts, insurrections, riots,
civil commotion, strikes, lockouts or other labor disturbances, other
substantial similar acts of nature, omissions or delays in acting by any
administrative authority or government agency (except for a failure to comply
with applicable laws and regulations) or the other Party (a “Force Majeure
Situation”).

 

  16.2

The Impeded Party shall notify the other Party in writing of any Force Majeure
Situation which prevents the Impeded Party from complying with an obligation
under this Agreement. If a Force Majeure Situation continues for more than [***]
months after notice of such Force Majeure Situation is served, and is adversely
affecting the performance of this Agreement, the Party which is not the Impeded
Party will have the right, on [***] days’ advance written notice not to expire
before the [***] month period to terminate this Agreement. In the case of such
termination, Customer will not have a right to reimbursement for any sums paid
under this Agreement for which Services have been rendered or any claim for
damages as a result of the termination of this Agreement or non-performance of
these Services. Notwithstanding any other provision under this Clause 16.2, in
the event this Agreement is terminated under this Clause 16.2, Customer shall
have the right to seek reimbursement or recoupment for any and all amounts for
which Customer has paid Services that were not rendered, including the Reserve
Payment. This Clause 16.2 shall not apply to excuse either Party’s payment
obligations under this Agreement nor relieve Customer from the payment of
Binding Orders.

 

17.

APPLICABLE LAW, JURISDICTION AND DISPUTE RESOLUTION

Applicable Law

 

  17.1

This Agreement shall be interpreted and governed, and all rights and obligations
of the Parties shall be determined, in accordance with the laws of the state of
New York (regardless of choice of law provisions). The Parties waive application
of the provisions of the 1980 U.N. Convention on Contracts for the International
Sale of Goods, as amended.

 

  17.2

Before resorting to litigation, unless exigent relief is required by either
Party as determined in its sole, in which case such Party shall be free to seek
and be granted temporary, injunctive or equitable relief from any court of
competent jurisdiction, the Parties shall use their reasonable efforts to
negotiate in good faith and settle amicably any dispute that may arise out of or
relate

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

47



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  to this Agreement (or its construction, validity or termination) (a
“Dispute”). If a Dispute cannot be settled through negotiations by appropriate
representatives of each of the Parties, either Party may give to the other a
notice in writing (a “Dispute Notice”). Within [***] days of the Dispute Notice
being given the Parties shall each refer the Dispute to their respective Chief
Executive Officers who shall meet in order to attempt to resolve the dispute. If
within [***] days of the Dispute Notice (i) the Dispute is not settled by
agreement in writing between the Parties or (ii) the Parties have failed to
discuss the Dispute or use good faith negotiations, the Dispute may be submitted
to and finally be settled by the state and federal courts located in the State
of New York. The Parties irrevocably: (a) consent and submit solely to
jurisdiction and venue of such courts; (b) agree that such courts will be the
sole courts utilized for any Dispute and (c) waive any jurisdictional or venue
objections to such courts, including, without limitation, forum non conveniens.
Nothing in this MSA shall prohibit (nor force) the Parties to submit to any
other dispute resolution forums as they may between themselves subsequently
agree to or discuss.

 

18.

MISCELLANEOUS

Fundamental Change

 

  18.1

The occurrence of a Fundamental Change shall not relieve AGC of its
responsibility for performance of its obligations under this Agreement. AGC must
promptly:

 

  18.1.1

notify Customer as soon as AGC is aware that a Fundamental Change has occurred
or is reasonably likely to occur;

 

  18.1.2

upon request, provide to Customer such further information and written
assurances, from AGC and its successors that there will be no adverse
consequences to the supply of Product to Customer or the performance of AGC
obligations under this Agreement resulting from the occurrence of the
Fundamental Change. Without prejudice to the generality of this Clause 18.1.2,
at Customer’s request, AGC and its successors shall provide Customer with
written assurances that AGC’s (or its successor’s, as applicable) ongoing
corporate and management culture, capacity, capability and financial viability
will continue in a manner sufficient to satisfactorily perform AGC’s obligations
under this Agreement.

 

  18.2

Neither AGC not its successor shall be entitled to terminate this Agreement as a
result of a Fundamental Change.

 

  18.3

For the avoidance of doubt, a breach of Clause 18.1, shall be deemed to be a
material breach of this Agreement.

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

48



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Amendment

 

  18.4

Other than as provided for elsewhere in this Agreement in respect of the
Timeline, any modification, extension or variation of this Agreement (or any
document entered into pursuant to or in connection with this Agreement) shall
only be valid if it is in writing and signed by or on behalf of each Party to
this Agreement. No modification or variation of this Agreement shall be valid if
made by e-mail.

 

  18.5

Unless expressly so agreed, no modification or variation of this Agreement shall
constitute or be construed as a general waiver of any provisions of this
Agreement, nor shall it affect any rights, obligations or liabilities under this
Agreement which have already accrued up to the date of such modification or
waiver, and the rights and obligations of the Parties under this Agreement shall
remain in full force and effect, except and only to the extent that they are so
modified or varied.

Assignment

 

  18.6

Except as provided in Clause 18.7, a Party shall not without the prior written
consent of the other Party (such consent not to be unreasonably withheld) assign
at law or in equity (including by way of a charge or declaration of trust) or
delegate any or all of its obligations under this Agreement, or purport to do
any of the same. Any purported assignment in breach of this clause shall confer
no rights on the purported assignee.

 

  18.7

Customer shall be entitled to assign its rights under this Agreement to any
member of Customer’s Group or to a successor by virtue of a merger, acquisition,
Change of Control or sale or transfer of substantially all of its assets to
which this Agreement relates. Any assignment made pursuant to this Clause 18.7
shall be subject to the following terms:

 

  18.7.1

no assignment shall relieve Customer of any of its obligations under this
Agreement that have accrued prior to the effective date of such assignment; and

 

  18.7.2

Customer shall provide AGC with prompt written notice of such assignment. AGC
may continue to deal exclusively with Customer in respect of all matters
relating to this Agreement at all times until AGC receives such written notice.

Entire Agreement

 

  18.8

This Agreement, together with its Appendices, constitutes the entire agreement
and understanding of the Parties with respect to its subject matter and
supersedes any previous agreements or understanding between the Parties relating
to such subject matter. If any term of this Agreement conflicts with any term of
the Commercial Quality Agreement, the conflicting term of this Agreement shall
prevail, except with respect to matters of quality, in which case the
conflicting term of the Commercial Quality Agreement shall prevail. For clarity,
the Development and Manufacturing Services Agreement between the Parties dated
June 10, 2015 shall continue in full force and effect in accordance with its
terms.

 

   COMMERCIAL SUPPLY AGREEMENT   

49



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Waiver

 

  18.9

In no event will any delay, failure or omission (in whole or in part) in
enforcing, exercising or pursuing any right, power, privilege, claim or remedy
conferred by or arising under this Agreement or by law, be deemed to be or
construed as a waiver of that or any other right, power, privilege, claim or
remedy in respect of the circumstances in question, or operate so as to bar the
enforcement of that, or any other right, power, privilege, claim or remedy, in
any other instance at any time or times subsequently.

Severability

 

  18.10

If any provision of this Agreement shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, such invalidity
or unenforceability shall not affect the other provisions of this Agreement
which shall remain in full force and effect. The Parties agree, in the
circumstances referred to in this clause to attempt to substitute for any
invalid or unenforceable provision a valid or enforceable provision which
achieves to the greatest extent possible the same effect as would have been
achieved by the invalid or unenforceable provision. The obligations of the
Parties under any invalid or unenforceable provision of this Agreement shall be
suspended while an attempt at such substitution is made.

Notices

 

  18.11

Any notice or other communication given or made under this Agreement shall be in
writing and in English and signed by or on behalf of the Party giving it and
shall be served by hand, delivering it or sending it by prepaid recorded or
special delivery post or prepaid international recorded airmail, to the address
and for the attention of the relevant Party set out in this Clause 18.11 (or as
otherwise notified by that Party hereunder). Any such notice shall be deemed to
have been received:

 

  18.11.1

if hand delivered or sent by prepaid recorded or special delivery post or
prepaid international recorded airmail, at the time of delivery;

 

  18.11.2

if sent by post (other than by prepaid recorded or special delivery post), [***]
Business Days from the date of posting; or

 

  18.11.3

if sent by airmail (other than by prepaid international recorded airmail), [***]
Business Days from the date of posting;

Provided that if deemed receipt occurs before 9.00 a.m. on a Business Day the
notice shall be deemed to have been received at 9.00 a.m. on that day, and if
deemed receipt occurs after 5.00p.m. on a Business Day, or on any day which is
not a Business Day, the notice shall be deemed to have been received at 9.00a.m.
on the next Business Day.

The addresses of the Parties for the purposes of this Clause 18.11 are:

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED COMMERCIAL SUPPLY AGREEMENT
  

50



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

or such other address as may be notified in writing from time to time by the
relevant Party to the other Party. Any such change to the place of service shall
take effect [***] Business Days after notice of the change is received or (if
later) on the date (if any) specified in the notice as the date on which the
change is to take place.

Counterparts

 

  18.12

This Agreement and any amendment hereto may be executed in any number of
counterparts and by the Parties to it on separate counterparts, including by
facsimile, .pdf or electronic signature, each of which shall be an original, but
all of which together shall constitute one and the same instrument. This
Agreement is not effective until each Party has executed at least one
counterpart.

No Partnership or Agency

 

  18.13

Nothing in this Agreement is intended to or shall operate to create a
partnership or joint venture of any kind between the Parties or to authorize
either Party to act as agent for the other, and no Party shall have authority to
act in the name or on behalf of or otherwise to bind the other in any way
(including but not limited to the making of any representation or warranty, the
assumption of any obligation or liability and the exercise of any right or
power). Each Party is entering into this Agreement as principal not agent, and
may not enforce any of its rights under or in connection with this Agreement for
the benefit of any other person.

[Signatures on next page]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

COMMERCIAL SUPPLY AGREEMENT

  

51



--------------------------------------------------------------------------------

CONFIDENTIAL

 

THIS AGREEMENT has been executed by or on behalf of the Parties on the date at
the top of this Agreement.

 

Signed on behalf of

CMC BIOLOGICS A/S, dba AGC Biologics

 

)

)

by    

)

)

Name :  

/s/ Møller

  ) Kasper Møller, PhD   ) Position :   General Manager  

)

)

)

Signed on behalf of

HORIZON PHARMA IRELAND LIMITED

 

)

)

by    

)

)

Name :  

/s/ Paul Condon

  )       DIRECTOR   ) Position :   Paul Condon   )

 

   COMMERCIAL SUPPLY AGREEMENT   

52



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX ONE

Product Specification and Quality Agreement

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

Commercial Supply Agreement –

  

53



--------------------------------------------------------------------------------

CONFIDENTIAL

 

APPENDIX TWO

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

Commercial Supply Agreement –

  

54



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

 

   Commercial Supply Agreement –   

55



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

Commercial Supply Agreement –

  

56



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

AGC’s Standard Form Certificate of Analysis

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

Commercial Supply Agreement –

  

57



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

Standard Form Certificate of Compliance

[***]

 

   [***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

 

Commercial Supply Agreement –

  

58